Citation Nr: 0407550	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for a neck injury.

3.  Entitlement to service connection for a shoulder injury.

4.  Entitlement to service connection for a psychiatric 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to June 
1967, and from February 1968 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a psychiatric 
disability and disabilities of the back, shoulder, and neck.  
In July 2002, the veteran testified before the undersigned 
member of the Board.  In July 2003, the Board remanded the 
case for additional development; it has now been returned to 
the Board.  

The issue of entitlement to service connection for a shoulder 
disability will be the subject of this decision by the Board.  
The issues of entitlement to service connection for 
disabilities of the neck and back, and for a psychiatric 
disability, will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on the 
veteran's part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence of an in-service disease or injury of 
the veteran's shoulders has not been presented; a current 
shoulder disorder is not shown to be causally related to any 
incident of military service.  


CONCLUSION OF LAW

The criteria for the award of service connection for a 
shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and May 2001 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain.  
Because no VA medical treatment has been reported by the 
veteran, no such records were obtained.  Private medical 
records have been obtained from T.P., M.D., B.V., D.C., 
J.L.P., M.D., Ochsner Hospital and Clinic, East Jefferson 
Hospital.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  For these reasons, his appeal is 
ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in May 2001, more than a year ago, detailing the 
evidence that was necessary to substantiate his claims.  The 
veteran has had more than a year since receipt of that letter 
to submit additional evidence, and he has in fact done so.  
Therefore, the Board may proceed with consideration of the 
veteran's claims at this time.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires the VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in December 
2001, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to 
that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain, 
as has already been discussed above.  Finally, the veteran's 
claim was reconsidered on several occasions, most recently in 
July 2003, in light of the additional development performed 
subsequent to December 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks service connection for a shoulder 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

When the veteran was examined for entrance into military 
service in January 1967, he reported a positive history of 
swollen or painful joints, and of bone, joint, or other 
deformity.  Overall, he characterized his health as poor.  On 
physical examination, no deformity or abnormality of either 
shoulder was noted.  During military service, he was neither 
diagnosed with nor treated for a disability of either 
shoulder.  A history of swollen or painful joints and a bone, 
joint, or other deformity were also reported by the veteran 
on his May 1968 service separation medical history report, 
but a concurrent physical examination revealed no current 
shoulder disabilities.  

Subsequent to service, the veteran sought medical treatment 
for several orthopedic disabilities.  However, on an October 
1983 medical history report, he reported no pain or numbness 
of the shoulders.  Beginning in 2000, he was seen by a 
private physician at the Ochsner Clinic who diagnosed 
bilateral rotator cuff tendonitis.  No cause or date of onset 
was given with this diagnosis.  

During his July 2002 hearing before a member of the Board, 
the veteran stated that he injured his back, neck, and 
shoulders while performing physical exercises during basic 
training.  However, despite his injuries, his drill 
instructor refused to let him see a doctor until several days 
later.  Since that time, he has experienced chronic pain of 
the neck, shoulders, and back.  

After reviewing the veteran's claim in light of the evidence 
of record, the Board finds that service connection for a 
disability of either shoulder is not warranted.  While he has 
presented private medical evidence of bilateral rotator cuff 
tendonitis, diagnosed in 2000, he has not presented any 
medical evidence linking this current disability to any in-
service disease or injury.  His service medical records are 
silent regarding any diagnosis of or treatment for a shoulder 
disability, and no medical expert has suggested the veteran's 
current shoulder disability had its onset over 30 years ago, 
during the veteran's military service period.  The Board 
notes that the veteran's service separation examination was 
negative for any disability or abnormality of the shoulders, 
and the medical record is negative for any diagnosis of a 
shoulder disability until 2000, many years later.  In 1983, 
he denied any pain or numbness of the shoulders.  In the 
absence of any medical evidence linking the veteran's current 
shoulder disability to service, service connection for a 
shoulder disability must be denied.  

The veteran himself has suggested his current bilateral 
shoulder disability was incurred during military service, but 
as a layperson, his lay statements regarding medical 
diagnosis and/or etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA orthopedic examination 
of his shoulders.  The U.S. Court of Appeals for the Federal 
Circuit recently held that in order for a VA examination to 
be necessary, "the veteran is required to show some causal 
connection between his disability and his military service.  
A disability alone is not enough."  Wells v. Principi, 326 
F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, a VA examination 
is not warranted in the present case, based on the evidence 
of record.  The veteran has presented no objective evidence 
either of an in-service disease or injury of the shoulders or 
of a causal connection between his current rotator cuff 
tendonitis, and his military service.  Therefore, the Board 
finds that the 38 U.S.C.A. § 5103A requirement for a VA 
medical examination does not apply.  

In conclusion, the veteran's claim for service connection for 
a shoulder disability must be denied, based on the evidence 
of record.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

ORDER

Entitlement to service connection for shoulder disability is 
denied.  


REMAND

The veteran seeks service connection for disabilities of the 
neck and back.  According to the medical evidence of record, 
he has current disabilities of these areas, diagnosed at 
various times as spinal subluxation, disc herniation of the 
cervical spine, and degenerative disc disease of the 
lumbosacral and cervical spine.  He was also treated for back 
and neck pain during military service.  However, the record 
also reveals that at the time of his entrance into service, 
he had a history of neck and back pain secondary to two motor 
vehicle accidents in 1966.  Nevertheless, service connection 
may still be awarded for a pre-existing disability that is 
aggravated by an in-service disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002).  In the present case, the veteran has not 
yet been afforded a VA medical examination to determine if he 
has experienced any permanent increase in the impairment 
resulting from his disabilities of the back and neck as a 
result of any in-service disease or injury.  The VA has an 
obligation to obtain such an examination when it becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (d) 
(West 2002).  Therefore, the veteran's claims for service 
connection for disabilities of the neck and back must be 
remanded for such an examination.  

The veteran seeks service connection for a psychiatric 
disability, variously diagnosed as bipolar disorder, 
depression, and obsessive-compulsive disorder.  The Board 
notes that he was treated during military service for a 
possible psychiatric disability.  At that time, a history of 
pre-service psychiatric treatment was also noted.  However, 
he has not yet been afforded a VA medical examination to 
determine whether his current psychiatric disabilities were 
initially incurred in, or were aggravated by, an in-service 
disease or injury.  Therefore, a VA medical examination is 
required.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

In light of the above, the veteran's claims for service 
connection for disabilities of the neck and back, and for a 
psychiatric disability are remanded for the following 
additional development:  

1.	The veteran should be scheduled for 
a VA orthopedic examination, performed by 
a physician, in order to determine if he 
has current disabilities of the neck 
and/or back, and whether such 
disabilities were either incurred in or 
aggravated by military service.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  In particular, the examiner 
should note the veteran's in-service 
treatment for disabilities of the back 
and neck (records of in-service treatment 
can be found in the manila envelope 
marked "SMRs", and are marked with 
yellow 'post-it' notes labeled "Tx-
back" and/or "Tx-neck"), the veteran's 
service entrance examination (found in 
the manila envelope marked "SMRs", and 
marked with yellow 'post-it' notes 
labeled "Mil. Entrance Exam - 1/67") 
and the post-service medical treatment 
reports from several private health care 
providers. (found in the claims folder 
marked with a green tab labeled "Tx-
back" or "Tx-neck").  The examination 
should include any tests considered 
necessary by the examiner.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
address the following questions:
a)  Does the veteran have any 
current disability or disabilities of the 
neck and/or back?  
b)  For any disability of the neck 
and/or back identified above, is it 
likely, as likely as not, or unlikely 
that such a disability had its onset 
during military service?  If a back or 
neck disorder pre-existed service, did it 
(1)undergo an over-all increase in 
disability during service (2)that was 
other than as a result of the natural 
progress of the disease or injury?  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  )  
The medical basis for all opinions 
expressed should be given.  If the 
examiner finds that a disability existed 
prior to or at the time of the veteran's 
entry into service, reasons for this 
conclusion should be provided.  

2.	The veteran should be scheduled for 
a VA psychiatric examination in order to 
determine if he has a current psychiatric 
disability, and whether such a disability 
was either incurred in or aggravated by 
military service.  The claims file should 
be reviewed by the examiner in 
conjunction with the examination.  In 
particular, the examiner should note the 
veteran's in-service treatment for a 
psychiatric disability (records of in-
service treatment can be found in the 
manila envelope marked "SMRs", and are 
marked with yellow 'post-it' notes 
labeled "Tx-psych"; other service 
psychiatric treatment records can be 
found in the manila envelope labeled 
"Psychiatric treatment records"), the 
veteran's service entrance examination 
(found in the manila envelope marked 
"SMRs", and are marked with yellow 
'post-it' notes labeled "Mil. Entrance 
Exam - 1/67") and his post-service 
psychiatric treatment records. (found in 
the claims folder marked with a green tab 
labeled "Tx-psych").  The examination 
should include any tests considered 
necessary by the examiner.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
address the following questions:
a)  Does the veteran have any 
current psychiatric disability?  
b)  For any psychiatric disability 
identified above, is it likely, as likely 
as not, or unlikely that such a 
disability had its onset during military 
service or, if it existed prior to 
service, did it undergo an over-all 
increase in disability during military 
service that was other than as a result 
of the natural progress of the disease or 
injury?  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  )  
The medical basis for all opinions 
expressed should be given.  If the 
examiner finds that the disability 
existed prior to the veteran's entry into 
service, reasons for this conclusion 
should be stated.

3.	The RO should review of the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

4.	After all the above development has 
been completed, as well as any other 
action deemed necessary by the RO after 
review of the record, the RO again 
consider the veteran's claims for service 
connection for disabilities of the back 
and neck, and for a psychiatric 
disability, in light of the additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the appellant and representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



